Case: 4:18-cv-01800-SRC Doc. #: 32 Filed: 03/25/19 Page: 1 of 5 PageID #: 97




              IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF MISSOURI

BRIDGETON LANDFILL, LLC,                            )
                                                    )
                Plaintiff,                          )   Case No. 4:18-cv-01800-RWS
                                                    )
vs.                                                 )
                                                    )
MALLINCKRODT LLC, et al.                            )
                                                    )
                Defendants.                         )
                                                    )


                      JOINT MOTION TO STAY PROCEEDINGS

         Plaintiff Bridgeton Landfill, LLC (“Plaintiff”) and Defendants Mallinckrodt, LLC

 and EverZinc USA Inc. (collectively, “Defendants”), jointly move the Court for its Order

 staying further proceedings between these parties pending mediation amongst the parties.

 In support of this Motion, the parties state as follows:

         1.     Plaintiff filed its Complaint against Defendant Mallinckrodt, LLC

 (“Mallinckrodt”) on October 23, 2018.

         2.     Plaintiff filed its First Amended Complaint on November 1, 2018 adding

 Defendant EverZinc USA Inc. (“EverZinc”).

         3.     Plaintiff has granted Defendants Mallinckrodt and EverZinc extensions of

 time to file their Answer to the Complaint through March 15, 2019 and March 25, 2019,

 respectively. During the extensions of time, the parties have negotiated a mediation

 structure.

         4.     The First Amended Complaint seeks cost recovery, contribution and other

 claims under Section(s) 107 and 113 of the Comprehensive Environmental Response,
Case: 4:18-cv-01800-SRC Doc. #: 32 Filed: 03/25/19 Page: 2 of 5 PageID #: 98




 Compensation and Liability Act (“CERCLA”) related to the West Lake Landfill

 Superfund Site (“West Lake Landfill”).

         5.      The United States Environmental Protection Agency (“EPA”), asserts that

 action to address radioactively-impacted materials at the West Lake Landfill is necessary

 to protect the public health and environment.

         6.      EPA issued a Proposed Record of Decision Amendment (“the West Lake

 remedy”) on September 27, 2018 outlining certain remedial efforts which must be

 implemented to address the alleged contamination at the West Lake Landfill.

         7.      EPA has identified Plaintiff as one potentially responsible party for

 implementation of the West Lake remedy, which is estimated to cost more than $200

 million.

         8.      Plaintiff seeks contribution and cost recovery from Defendants

 Mallinckrodt and EverZinc.

         9.      In lieu of costly and protracted litigation, Defendants Mallinckrodt and

 EverZinc have agreed to participate in an early mediation with Plaintiff to address the

 claims outlined in the First AmendedComplaint.

         10.     A mediator has been selected and a mediation agreement approved by the

 parties. The parties anticipate initiating the mediation immediately and an initial meeting

 is set for April.

         11.     In light of this agreement, the parties have jointly agreed to stay the

 pending action for cost recovery and contribution as to these Defendants, in anticipation

 of a potential resolution of these claims at mediation.




                                               -2-
Case: 4:18-cv-01800-SRC Doc. #: 32 Filed: 03/25/19 Page: 3 of 5 PageID #: 99




        12.     Given the technical complexity of the West Lake remedy, the number of

 parties involved, the decades long history of the site, and volume of data and documents

 related to the claims at issue, it is anticipated that the mediation and associated

 discussions could stretch over the course of several months.

        13.     To that end, the parties respectfully request the Court to enter a stay of 180

 days. Any party who determines that mediation is unlikely to succeed could terminate

 the stay early on 30 days notice to the other parties.This proposed stay applies only to the

 proceedings between Plaintiff and Defendants Mallinckrodt and EverZinc, to allow these

 parties to pursue alternative dispute resolution. The proposed stay would not prohibit or

 delay discovery to proceed as to Citigroup, Inc. and its present or former subsidiaries, as

 granted by the Court’s order for early discovery on January 2, 2018 (ECF Doc. No. 18).

        14.     At the expiration of the 180 day stay, the parties will notify the Court of

 any resolution at mediation, or move for additional time to continue alternative dispute

 resolution.

        15.     The parties believe that staying the pending claims for contribution and

 cost recovery to allow for potential resolution through mediation and settlement are in the

 best interest of all parties and judicial economy and efficiency.

        16.     The parties further state that given the very early stages of the suit and the

 joint nature of the stay agreement, no party would be prejudiced by the stay.

        17.     In consideration of the foregoing, the parties jointly request this Court’s

 Order staying this proceeding for 180 days or until notice has been provided to the Court

 that a settlement and/or resolution has been reached, or that a party intends to terminate

 the stay, whichever occurs first.




                                               -3-
Case: 4:18-cv-01800-SRC Doc. #: 32 Filed: 03/25/19 Page: 4 of 5 PageID #: 100




        WHEREFORE, the parties jointly request that the Court enter the Order, attached

 as Exhibit 1, staying further proceedings in this case, and for such other and further relief

 deemed appropriate by the Court.




                                              -4-
Case: 4:18-cv-01800-SRC Doc. #: 32 Filed: 03/25/19 Page: 5 of 5 PageID #: 101




 Dated: March 25, 2019                By:    /s/ William G. Beck
                                            William G. Beck             26849MO
                                            Allyson E. Cunningham       64802MO
                                            2345 Grand Boulevard, Suite 2200
                                            Kansas City, Missouri 64108-2618
                                            Telephone: 816.292.2000
                                            Telecopier: 816.292.2001
                                            WBeck@lathropgage.com
                                            ACunningham@lathropgage.com

                                            Attorneys for Plaintiff
                                            BRIDGETON LANDFILL, LLC

                                            LATHROP GAGE LLP

                                            _/s/ Dave Erickson___________________
                                            Steve D. Soden
                                            Dave Erickson
                                            2555 Grand Boulevard
                                            Kansas City, Missouri 64108-2613
                                            Telephone: 816.559.2146
                                            ssoden@shb.com
                                            derickson@shb.com

                                            Attorneys for Defendant
                                            MALLINCKRODT, LLC

                                            SHOOK, HARDY & BACON LLP


                                            _/s/ Shannon Haney_________________
                                            Richard Greenberg
                                            Shannon Haney
                                            10 South Broadway, Suite 2000
                                            St. Louis, Missouri 63102-1774
                                            Telephone: 314.516.2687
                                            Telecopier: 314.345.4792
                                            reg@greensfelder.com
                                            slh@greensfelder.com

                                            Attorneys for Defendant
                                            EVERZINC USA INC.

                                            GREENSFELDER, HEMKER & GALE PC




                                     -5-
